DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 – 8, 10, 11 and 14 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharmuller et al. (US 9,764,778).
Regarding claim 1, Scharmuller et al. discloses a coupling plate 45 of a docking device 6 to form electrical, electronic, hydraulic and/or pneumatic connections 61, comprising: an approximately flat base plate 62, at least two hydraulic coupling devices formed in the base plate (column 6, lines 12 - 18), at least one electronic connecting device (column 6, lines 45 - 60) to provide an electronic connection between a control device of a vehicle and a control device of an accessory device, at least one electrical connecting device 65, a centering device (see fig. 3, 4, column 5, lines 57 - 59, column 4, lines 22 - 67) with at least two coupling and/or counter coupling elements (some pairs from elements 61 and 43) for the relative alignment of the coupling devices of the coupling plate and if necessary corresponding couplings, wherein the coupling plate is connected to a docking slot or a docking receptacle with the docking receptacle having recess (see fig. 1, not labeled) and the coupling plate the axial connection 4, lines 22 - 67).
Regarding claim 3, Scharmuller et al. discloses the hydraulic connections are provided to supply a hydraulic connection to supporting foot cylinders (column 5, lines 38 – 44, see fig. 1, 2).
Regarding claim 4, Scharmuller et al. discloses the electronic connection device is designed to identify an accessory device (column 6, lines 45 - 60).
Regarding claim 6, Scharmuller et al. discloses at least one electrical connection is provided to detect, by means of a contact signal, whether two coupling devices are coupled together correctly to couple a vehicle and an accessory device (column 6, lines 45 - 60).
Regarding claim 7, Scharmuller et al. discloses a pneumatic connecting device is provided (column 6, lines 12 - 18).
Regarding claim 8, Scharmuller et al. discloses a valve block (valves in the attachment module 8) is flange-connected to the coupling plate on the coupling plate on the vehicle and is connected solidly to the base plate (column 6, lines 45 - 52).
Regarding claim 10, Scharmuller et al. discloses a method of coupling two coupling plates 45, 62 designed according to according to claim 1, comprising the following steps:22HGK-00101 P289523USinsertion of a docking slot in the insertion direction in a docking receptacle (see fig. 1, 2), coupling the docking slot with the docking receptacle, wherein when connecting both coupling plates, the centering pins (see fig. 3, 4) of the coupling plate connected to a docking receptacle are inserted into the corresponding centering recesses of the coupling plate connected to the docking slot and, in this manner, both coupling plates are aligned with each other, in particular in a vertical connecting plane, and wherein all electrical, electronic, hydraulic and/or pneumatic connections provided on docking slot and docking receptacle are connected together (column 6, lines 12 - 18).

Regarding claim 14, Scharmuller et al. discloses the coupling plate is automatically connected to the docking slot, without any external displacement mechanism (see fig. 3, 4).
Regarding claim 15, Scharmuller et al. discloses the coupling elements are elongated pins having a closed distal end (see fig. 3, 4).
Regarding claim 16, Scharmuller et al. discloses the two coupling elements are separate components spaced from the electrical, hydraulic and/or pneumatic connections (see fig. 3, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scharmuller et al. (US 9,764,778) as applied to claim 1 above, and further in view of Martin et al. (US 9,270,052).
Regarding claim 2, Scharmuller et al. discloses all the limitations except connecting holes provided on the coupling plate to connect the coupling plate with a coupling device, such as a docking slot or a docking receptacle, wherein the connecting holes, tubular rubber or plastic bushings are arranged which are formed out of an elastic material wherein, in corresponding recesses of the plastic bushings, fasteners are arranged to attach the coupling plate to a coupling device.
Martin et al. discloses the connecting holes 168 provided on the coupling plate 142 to connect the coupling plate with a coupling device, such as a docking slot or a docking receptacle, wherein the 
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Martin’s et al. mechanism of attaching the coupling plate to a coupling device for Scharmuller’s et al. coupling plate wherein connecting holes provided on the coupling plate to connect the coupling plate with a coupling device, such as a docking slot or a docking receptacle, wherein the connecting holes, tubular rubber or plastic bushings are arranged which are formed out of an elastic material wherein, in corresponding recesses of the plastic bushings, fasteners are arranged to attach the coupling plate to a coupling device providing reliable connection coupling plate with a coupling device.
Regarding claim 9, Scharmuller et al. discloses all the limitations except the connecting holes 168 are provided on the coupling plate 142 to attach the coupling plate to a docking slot or to a docking receptacle of a docking device, wherein tubular bushings 180 of an elastic material are arranged in the connecting holes with a slight amount of clearance in the transverse direction to enable connecting bolts 144 to pass through the connecting hole or to ensure that there is dampening of a coupling movement in the axial direction.
Martin et al. discloses the connecting holes 168 are provided on the coupling plate 142 to attach the coupling plate to a docking slot or to a docking receptacle of a docking device, wherein tubular bushings 180 of an elastic material are arranged in the connecting holes with a slight amount of clearance in the transverse direction to enable connecting bolts 144 to pass through the connecting hole or to ensure that there is dampening of a coupling movement in the axial direction providing reliable connection coupling plate with a coupling device.
Claims 5, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scharmuller et al. (US 9,764,778) as applied to claims 1 or 8 above, and further in view of Hio et al. (US 5,533,905).
Regarding claim 5, Scharmuller et al. discloses all the limitations except the electrical connecting device is provided to activate a light on an accessory device.
Hio et al. discloses the electrical connecting device is provided to activate a light on an accessory device (column 19, lines 33 - 46).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Scharmuller’s et al. electrical connecting device with Hio’s et al. light signaling the unconnectedness of the connector.
Regarding claim 13, Scharmuller et al. discloses all the limitations except a compressible bushing disposed in the connecting hole, the compressible bushing deforming upon axial movement of the coupling plate.
Hio et al. discloses a compressible bushing 18 disposed in the connecting hole 13d, the compressible bushing deforming upon axial movement of the coupling plate 13b.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Scharmuller’s et al. electrical connecting device with Hio’s et al. bushing for the hydraulic coupling device.
Regarding claim 17, Scharmuller et al. discloses all the limitations except the valve block is disposed between the coupling plate docking receptacle.
Hio et al. discloses the valve block 105 is disposed between the coupling plate docking receptacle 106 (see fig. 20).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Scharmuller’s et al. electrical connecting device with Hio’s et al. valve block for repair purposes opposite the insertion direction.

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “the two coupling elements are disposed equidistant from a connecting hole, the connecting hole located at the center of the coupling plate” as recited in claim 12; the prior art of record does not teach “at least two coupling and/or counter coupling elements in the base plate are disposed within the recess of the docking receptacle” as recited in claim 18.

Response to Arguments
Applicant's arguments filed on 11/04/2021 have been fully considered but they are not persuasive.
The applicant argues: “Independent claim 1, as amended, recites, inter alia, that "the coupling plate (100) is connected to a docking slot (32) or a docking receptacle (31) with the docking receptacle having a recess (66)...". In the Office Action, the Examiner asserts that Scharmuller et al. as discloses a docking receptacle (31) (or "docking device 6" as interpreted by the Examiner). However, assuming there were sufficient support for the Examiner's interpretation, this "docking device 6" of Scharmuller is a solid cross-sectional component, as highlighted below. Indeed, as highlighted below, the recess (66) of the instant application is structurally distinct from the solid plate of Scharmuller. Thus, Scharmuller does not disclose or suggest a "recess" within this docking device 6, as claimed. Rather, Scharmuller discloses a, 
The examiner points out  that Scharmuller et al. presents docking receptacle having recess (see fig. 1, not labeled) and the coupling plate the axial connection direction of the docking device and is arranged to be positionally fixed relative to the docking slot (see fig. 12  of instant application) or on the docking receptacle.
There is no positive description of recess in claim 1. Presented recess 66 in fig. 11 of instant application does not contain any special structural matter in claim language which would be accepted as allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831.
11/29/2021.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831